Citation Nr: 0012543	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for post traumatic stress disorder.  
He filed a December 1997 notice of disagreement concerning 
this initial disability rating, and was sent a January 1998 
statement of the case.  He then filed a March 1998 
substantive appeal, perfecting his appeal.  

In the course of this appeal, the veteran's initial 
disability rating for post traumatic stress disorder has been 
increased to 50 percent.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
50 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

According to the record, the veteran was last afforded a VA 
psychiatric examination in December 1996.  Subsequent to that 
time, his VA counselor submitted a May 1998 statement 
reporting that the veteran has experienced an increase in his 
post traumatic stress disorder symptoms beginning in March 
1998.  The counselor writes that the veteran's memories of 
combat have begun to resurface, resulting in increased 
nightmares and other sleep disturbances, panic attacks, and 
feelings of alienation and isolation.  He has resumed 
attending counseling sessions on a weekly basis.  Because 
this claimed increase in the severity of the veteran's 
service connected post traumatic stress disorder occurred 
subsequent to the most recent psychiatric examination of 
record, the duty to assist requires that the claim be 
remanded for a new examination in order to ascertain his 
current level of impairment.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994) [citing Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993)].  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1999).  

Also, as the RO has already noted, the provisions of the 
rating schedule for determining the disability evaluations 
for mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because the veteran's claim was commenced 
prior to the November 1996 regulatory changes, he must be 
afforded consideration of his claim in light of both the old 
and the new rating criteria.  Id.  However, revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate his 
service connected post traumatic stress 
disorder.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set 
forth in the rating schedule and, if 
present, the frequency and/or degree(s) 
of severity thereof.  The examiner should 
identify diagnostically all psychiatric 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected post traumatic stress disorder, 
and render an opinion for the record as 
to the degree to which specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected psychiatric disability.  
It is imperative that the physician 
explain the significance of the numerical 
code assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  A complete rationale 
for any opinion expressed must be 
provided.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO must review the 
veteran's claim under both the old and 
the new rating criteria and rated in 
accordance with the guidance expressed by 
the Court in Karnas.  Should the RO 
determine an increased initial rating is 
warranted under the new rating criteria, 
it may not apply the new criteria to any 
time period prior to the effective date 
of the rating change.  Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  If the actions 
taken remain adverse to the veteran in 
any way, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


